Title: Monday. 9th.
From: Adams, John
To: 


       Attended Major Crosbeys Court. Where Capts. Thayer and Hollis made their Appearance. Thayer had taken 2 Accounts of Nathan Spear, in his own Hand Writing, and got the Writts drawn by Niles. But upon my making a Defence for Hunt, Spear was afraid to enter and so agreed to pay Costs and drop. But poor Thayer had to say, several Times I told him so, but he would have his own Way. This little dirty, petty fogging Trade, Thayer carries on yet.
      